ROBERT L. BLAND, Judge.
The claim in this case is informally considered by the court upon a record thereof made by the state road commission and filed with the clerk on January 2, 1943. This record is not as full and complete as it might and should have been prepared, but from it we are able to ascertain and find that about 3:30 o’clock on the afternoon of October 29, 1942, a school bus was being driven on a highway in South Mal-den, Kanawha county, West Virginia. State road commission truck No. 130-18, operated by one Lynn Dyer, and a private car owned and driven by one John Henderson, of Marmet, West Virginia, were following the school bus. Both the state truck and private car attempted, at the same time, to pass the school bus, with the result that a collision occurred and the front and rear fenders of the Henderson vehicle were damaged and repaired by claimant, Park Pontiac, Inc., of 228 Dickinson street, Charleston, West Virginia. For making said repairs the claimant filed a claim in the amount of $11.00 with the road commission. The report of the accident made to the road commission by Burl1 S. Sawyers, maintenance assistant, stated that the Henderson car struck the road truck and absolved the road commission from responsibility. The road commission’s investigation of the circumstances of the accident, however, shows that the “state truck was definitely at fault.” The department therefore *61recommends the payment of the claim. The assistant to the attorney general has approved the claim as one that should be paid.
In view of said concurrence in and approval of said claim and the finding made by the investigation made by the road commission that the driver of the state truck was at fault in the premises, we award the claimant, Park Pontiac, Inc., the sum of eleven dollars ($11.00).